UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1946


CALVIN W. WOOD, Cherokee,

                Plaintiff - Appellant,

          v.

GREG V. WOOD, Cherokee, and his wife whose name is; UNKNOWN,
and; JON C. WOOD, Cherokee, and his wife; KRISTINE WOOD;
SHERRY WOOD; WILLIAM C. BIRD, and; DIEDRE BIRD, Husband and
wife,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:10-cv-00122)


Submitted:   April 28, 2011                   Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin W. Wood, Appellant Pro Se.   Greg S. Foster, Gerard Ray
Stowers, Kenneth Eugene Webb, Jr., BOWLES, RICE, MCDAVID, GRAFF
& LOVE, PLLC, Charleston, West Virginia; Michael Magann,
WILLIAMSON, MAGANN & GURGANUS, Princeton, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Calvin   W.     Wood   appeals   the     district   court’s     order

denying relief without prejudice on his civil action.                  We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                Wood v.

Wood, No. 3:10-cv-00122 (S.D.W. Va. July 16, 2010).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials    before    the    court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2